DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Restriction is required under 35 U.S.C. 121 and 372.
Group I, claims 1-11 and 40-46 (in part), drawn to methods for identifying a breast cancer patient for anti-mitochondrial therapy and methods of treating a breast cancer patient with an anti-mitochondrial therapy comprising detecting an increase in the level of one or more of the mitochondrial markers listed in claims 1 and 40.

Group II, claims 12-18 and 47-51 (in part), drawn to methods for identifying a lung cancer patient for anti-mitochondrial therapy and methods of treating a breast cancer patient with an anti-mitochondrial therapy comprising detecting an increase in the level of one or more of the mitochondrial markers listed in claims 12 and 47

Group III, claims 19-28 and 52-57 (in part), drawn to methods for identifying a breast cancer patient for anti-mitochondrial therapy and methods of treating a breast cancer patient with an anti-mitochondrial therapy comprising detecting an increase in the level of one or more of the mitochondrial markers listed in claims 19 and 52.


Group IV, claims 29-39 and 58-65 (in part), drawn to methods for identifying a breast cancer patient for anti-mitochondrial therapy and methods of treating a breast cancer patient with an anti-mitochondrial therapy comprising detecting an increase in the level of one or more of the mitochondrial markers listed in claims 29 and 58.


3. Upon election of one of Groups I, II, III or IV,  Applicant is further required to elect: 
	a) For Group I, one or more of the mRNAs or proteins listed in claims 1 and 40; 
b) For Group II, one or more of the mRNAs or proteins listed in claims 12 and 47;

c) For Group III, one or more of the mRNAs or proteins listed in claims 19 and 52;

d) For Group IV, one or more of the mRNAs or proteins listed in claims 29 and 58;


 Note that this is NOT an election of species. 
	The claims are drawn to methods which require detecting the expression level of at least one of the recited mRNAs or proteins, or a combination of two or more of the recited mRNAs and proteins. The claims are directed to numerous methods recited in the alternative. However, a method of identifying a breast cancer patient for anti-mitochondrial therapy comprising detecting an increase in the level of HSPD1 is distinct from a method of identifying a breast cancer patient for anti-mitochondrial therapy comprising detecting an increase in the level of VDAC2 because the methods have a different mode of operation, do not overlap in scope, and they are not obvious variants of one another (see MPEP 806.05(j)). 
The claims further encompass many subcombinations which are disclosed as usable together in a single combination and which are also separately usable. 
Applicant is required to select a single invention, i.e., a single mRNA / protein or a single combination of mRNAs / proteins to be examined.  This restriction requirement is predicated on the fact that the methods which detect the expression of different combinations of genes do not appear obvious over one another. Should applicant traverse on the ground that the different genes or different combinations of genes are not patentably distinct over each other, applicant should submit evident or identify such evidence now of record showing the inventions to be obvious variant over each other or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions.
Note that Applicant is required to elect one individual mRNA / protein or one particular combination of mRNAs / proteins. For example, for Group I, Applicant may elect HSPD1 OR Applicant may elect HSPA9 OR Applicant may elect the combination of HSPD1 and HSPA9 Or Applicant may elect the combination of FXN and VDAC2, etc.  If Applicant elects a single marker (e.g., Group I and the HSPD1 marker, then claims that require a combination of markers (e.g., claims 7-9, 45 and 46) will be withdrawn from consideration
Applicant is also required to identify which claims read upon the elected invention.
4. The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
A 371 case is considered to have unity of invention only when there is a technical relationship among those inventions involving one or more of the same or corresponding technical features. The expression “special technical feature” means those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  
Herein, Groups I-IV do not share a special technical feature since the technical feature linking Groups I-IV of methods that determine that a subject having cancer will be responsive to an anti-mitochondrial therapy based on the expression level of markers was known in the prior art.
For example, Siegelin et al (U.S. 20110268722; cited in the IDS) teaches method for identifying cancer patients, including breast and lung cancer patients who will be more responsive to an anti-mitochondrial therapy comprising detecting an increase in expression of a biomarker, including TRAP1, Hsp90 or Hsp60 (see, e.g., para [0078], [0082], [0086], [0089], [0304], [0310-0311] and [0315]).
Further, the groupings of mitochondrial markers (mRNAs / proteins) lack unity of invention because the groups do not share the same or corresponding technical feature since each of the genes consist of a different nucleotide sequence and thereby are structurally different. Each of the genes encode for distinct proteins, having different amino acid sequences and different biological activities and effects.  
Therefore the groups do not share a special technical feature over the prior art, as would be necessary to fulfill the requirement for unity of invention.  
5. Further restriction requirement applicable to Group I, II, III and IV:
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as follows: 
A. methods that detect nucleic acids;
B. methods that detect proteins.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a). 
Currently, no claims are generic. 

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: The recited methods 
requires the use of different reagents, requires performing different assays and have different objectives and outcomes. The methods of species “A” require the use of oligonucleotides, such as nucleic acid primers or probes, require performing assays such as hybridization or amplification assays, and have the objective of detecting the level of DNA. The methods of species “B” require the use of agents such as antibodies, require performing assays such as Western blotting or ELISA, and have the objective of detecting protein levels, as indirectly indicative of the level of DNA, if the DNA encodes for a protein. Accordingly, the methods of species “A” and “B” do not have both a "common property or activity” and a common structure as would be required to show that the inventions are "of a similar nature."



6.    Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

7.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

8. The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634